Citation Nr: 0823012	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-07 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Authorization and Payment 
Center
at Fort Harrison, Montana


THE ISSUES

1.  Whether a notice of disagreement (NOD) was timely filed 
for the April 1998 determination which denied entitlement to 
reimbursement of unauthorized medical expenses incurred from 
November 25, 1997 to December 1, 1997.

2.  Entitlement to reimbursement of unauthorized medical 
expenses incurred from November 25, 1997 to December 1, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA), Network Authorization and Payment Center (NAO) 
at Fort Harrison, Montana, which determined that the veteran 
did not file a timely NOD for the April 1998 determination 
which denied entitlement to reimbursement of unauthorized 
medical expenses incurred from November 25, 1997 to December 
1, 1997.

The veteran and her social worker presented testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in February 2007.  A transcript of the 
testimony is associated with the veteran's claims folder.

In August 2007, the Board remanded the claim to the NAO for 
further development of the claim.

In light of the Board's grant as to the timeliness issue, the 
underlying issue of entitlement to reimbursement of 
unauthorized medical expenses is addressed in the REMAND 
portion of the decision below and is REMANDED to the Fort 
Harrison, NAO.


FINDINGS OF FACT

1.  In April 1998, the NAO sent the veteran a letter 
notifying her of its denial of a claim of reimbursement of 
unauthorized medical expenses incurred from November 25, 1997 
to December 1, 1997.

2.  The NAO is deemed to have constructive notice of a March 
17, 1998 VA examiner's opinion that the veteran was not 
competent for VA purposes, and that such opinion resulted in 
a subsequent RO finding of incompetency and appointment of a 
guardian on behalf of the veteran.

3.  The April 1998 NAO decision did not become final as the 
veteran did not receive proper notice of that decision.

4.  The veteran was declared competent for VA purposes by 
rating decision dated January 2000; and an April 2002 
communication from the veteran is deemed an NOD to the April 
1998 decision.  


CONCLUSIONS OF LAW

1.  The NAO's April 1998 decision, that denied entitlement to 
reimbursement of unauthorized medical expenses incurred from 
November 25, 1997 to December 1, 1997, did not become final 
as the veteran did not receive proper notice.  38 U.S.C.A. 
§§ 5104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 19.34, 
20.101(c), 20.201, 20.300, 20.302(a) (2007).

2.  The veteran's April 2002 NOD is timely.  38 U.S.C.A. 
§§ 5104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.109, 
19.34, 20.101(c), 20.201, 20.300, 20.302(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks reimbursement of unauthorized medical 
expenses incurred from November 25, 1997 to December 1, 1997.  
The NAO has determined that a merits review is not warranted 
because the veteran failed to file a timely NOD as to the 
April 1998 determination denying the claim.  Therefore, the 
issue currently before the Board is appellate review of the 
NAO's jurisdictional finding on timeliness of the NOD.  See 
38 C.F.R. §§ 19.34, 20.101(c) (an RO jurisdictional finding 
on timeliness of an NOD is an appealable issue).

The facts of this case are not in material dispute, and may 
be briefly summarized.  The veteran was hospitalized at St. 
Mary Corwin Regional Medical Center, a non-VA facility, from 
November 25, 1997 to December 1, 1997 to treat hepatic 
encephalopathy.  She filed a claim for reimbursement of these 
medical expenses in March 1998.

In April 1998, the NAO sent a letter to the veteran notifying 
her of its denial of her claim for reimbursement of medical 
expenses related to her hospitalization from November 25, 
1997 to December 1, 1997.  She was advised of her right to 
send in any additional evidence for a reconsideration of the 
decision, as well as a VA Form 4107 advising her of her 
appellate rights.

After receipt of additional evidence from the veteran, the 
NAO sent the veteran a letter in September 1998 denying her 
request for reconsideration of its decision.  Again, she was 
provided a VA Form 4107 advising her of her appellate rights.

In this case, it is undisputed that the NAO did not receive a 
written document within one year of notice of its decision 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§§ 20.201, 20.300, 20.302(a); Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002).  Facially, it would appear that the 
NAO's April 1998 denial of her claim is final for 
jurisdictional purposes, because the veteran did not appeal 
that determination within the requisite one-year period 
following notice of the decision.

As reflected by the Board's remand actions in August 2007, 
the NAO did not have access to the veteran's claims folder at 
the time of its April 1998 determination and, importantly, 
notice of decision.  As a general matter, the NAO must be 
deemed as having constructive knowledge of records generated 
by VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A review of the claims folder discloses that, on March 17, 
1998, the veteran underwent a VA compensation and pension 
examination to evaluate, in part, her service connected 
psychological disorder, to include schizoaffective disorder.  
Among other findings, the examiner found the veteran to 
manifest some delusional thinking.  The examiner assigned a 
Global Assessment of Functioning Score of 35 for diagnoses of 
schizoaffective disorder and personality disorder, which 
represented some impairment in reality testing and 
functioning in many areas.  The examiner deemed the veteran 
incompetent for VA purposes.

In May 1998, the RO proposed a finding of incompetency, and 
after observance of the applicable due process period, the RO 
issued a decision in August 1998 finding the veteran 
incompetent to handle disbursement of her funds effective the 
date of decision.  It was noted that mental incompetency was 
defined as one who, because of injury or disease, lacks the 
mental capacity to control or manage his or her own affairs, 
including disbursement of funds without limitation.  A 
guardian was appointed to represent the veteran in September 
1998.

A VA compensation and pension examination in August 1999 
determined that the veteran was competent for VA purposes, 
but noted that she was still seriously disabled from her 
schizoaffective disorder.  A December 1999 VA field 
examination determined that the veteran showed sufficient 
capacity to handle her VA funds in an appropriate manner.

In a rating decision dated January 2000, the RO determined 
that the veteran was competent for VA purposes.

VA regulations require a claimant for VA benefits to be 
notified of any decision authorizing the payment of a benefit 
or disallowance of a claim.  38 U.S.C.A. § 5104(a); 38 C.F.R. 
§ 3.103(a).  When proper notice is not provided, the period 
to appeal the decision is tolled until the notice is cured.  
See Crain v. Principi, 17 Vet. App. 182, 194 (2003).  

On this record, the NAO must be imputed with having knowledge 
of the March 17, 1998 VA medical opinion that the veteran was 
not competent for VA purposes, as well as the RO's subsequent 
finding of incompetency and appointment of a guardian to 
represent the veteran.  Thus, the NAO April 1998 notice of 
decision and appellate rights was sent to a veteran deemed by 
VA as incapable of managing her own affairs, to include 
having the mental capacity to understand the nature of her 
appellate rights.  

As such, the April 1998 notice of decision must be deemed 
invalid for purposes of 38 U.S.C.A. § 5104(a).  See generally 
Covey v. Town of Somers, 351 U.S. 141, 146-7, 76 S.Ct. 724, 
100 L.Ed. 1021 (1956) (holding that notice of a legal 
proceeding sent to a known incompetent without protection of 
a guardian was invalid and a violation of due process).

As the notice error was not cured by the NAO, the veteran's 
April 2002 communications which have been accepted as an NOD 
with respect to the jurisdictional question on appeal 
properly reflects a timely NOD to the April 1998 NAO 
determination.  To this extent only, the appeal is granted.  
At this time, the Board does not have jurisdiction to review 
the merits of the underlying claim for reimbursement of 
unauthorized medical expenses.


ORDER

The NAO'S April 1998 decision, which denied entitlement to 
reimbursement of unauthorized medical expenses incurred from 
November 25, 1997 to December 1, 1997, did not become final 
as the veteran did not receive proper notice of the decision.

The April 2002 NOD is timely.






REMAND

As explained in the decision hereinabove, the veteran did not 
receive proper notice of an April 1998 NAO decision denying 
entitlement to reimbursement of unauthorized medical expenses 
incurred at a non-VA facility from November 25, 1997 to 
December 1, 1997.  In light of that determination, the 
veteran's communication of April 2002 is construed as a 
timely NOD to the April 1998 decision.  

The Board's finding of timeliness triggers the requirement of 
the NAO to now send the veteran a Statement of the Case as to 
this issue in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  When a Notice of Disagreement has 
been submitted, the veteran is entitled to a Statement of the 
Case.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the NAO for the 
following action:

The NAO should provide the veteran with a 
Statement of the Case as to the issue of 
entitlement to reimbursement of 
unauthorized medical expenses incurred 
from November 25, 1997 to December 1, 
1997, in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects her appeal by 
submitting a timely and adequate 
substantive appeal, then the NAO should 
return the claim to the Board for the 
purpose of appellate disposition.







The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


